            Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 1 of 9



 1   Daralyn J. Durie (SBN 169825)                              Heather M. Burke (SBN 284100)
     DURIE TANGRI LLP                                           WHITE & CASE LLP
 2   ddurie@durietangri.com                                     hburke@whitecase.com
     217 Leidesdorff Street                                     3000 El Camino Real
 3   San Francisco, CA 94111                                    2 Palo Alto Square, Suite 900
     Telephone: (415) 362-6666                                  Palo Alto, CA 94306
 4   Facsimile: (415) 236-6300
                                                                Attorney for Defendants Gilead Sciences,
 5   Steve D. Shadowen (pro hac vice)                           Inc., Gilead Holdings, LLC, Gilead Sciences,
     HILLIARD & SHADOWEN LLP                                    LLC, and Gilead Sciences Ireland UC
 6   steve@hilliardshadowenlaw.com
     1135 W. 6th Street, Suite 125                              (Additional Counsel for Gilead Listed on
 7   Austin, TX 78703                                           Signature Page)
     Telephone: (855) 344-3298
 8   Facsimile: (361) 882-3015

 9   Steve W. Berman (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
10   steve@hbsslaw.com
     1301 Second Avenue, Suite 2000
11   Seattle, WA 98101
     Telephone: (206) 623-7292
12   Facsimile: (206) 623-0594
13   Interim Co-Lead Counsel for Indirect Purchaser
     Plaintiffs
14
     (Additional Counsel for Plaintiffs on Signature Page)
15

16
                                IN THE UNITED STATES DISTRICT COURT
17
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                          SAN FRANCISCO DIVISION
19
     PETER STALEY, et al.                                    Case No. 3:19-cv-02573-EMC (lead case)
20                                                           Case No. 3:20-cv-00737-EMC
                                  Plaintiffs,                Case No. 3:20-cv-00880-EMC
21
           v.                                                STIPULATION AND [PROPOSED] ORDER
22                                                           RESETTING HEARING ON PARTIES’
     GILEAD SCIENCES, INC., et al.                           JOINT DISCOVERY BRIEF
23
                                  Defendants.                Ctrm: 5-17th Floor
24                                                           Judge: Magistrate Judge Laurel Beeler

25

26

27

28

                  STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                               DISCOVERY BRIEF/ CASE NO. 3:19-CV-02573-EMC
              Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 2 of 9



 1          WHEREAS, the Staley Plaintiffs and the Gilead Defendants filed a Joint Discovery Brief on

 2   August 20, 2021. ECF Nos. 655 & 656.

 3          WHEREAS, on August 28, 2021, this Court scheduled a Discovery Hearing for September 2,

 4   2021 concerning the Parties’ Joint Discovery Brief and indicated that the Court was also available for a

 5   Discovery Hearing on September 16, 2021.

 6          WHEREAS, counsel for the Staley Plaintiffs is not available on September 2, 2021.

 7          WHEREAS, the Parties agree that a remote Discovery Hearing is appropriate in light of the

 8   current public health crisis.

 9          WHEREAS, the Parties have agreed to reschedule the Discovery Hearing and to hold the
10   Discovery Hearing remotely, as set forth below:
11          THE PARTIES HEREBY STIPULATE, SUBJECT TO COURT APPROVAL, THAT THE
12   DISCOVERY HEARING SHALL BE HELD VIA REMOTE CONFERENCE AT 9:30 AM PT ON
13   SEPTEMBER 16, 2021.
14          SO STIPULATED.
15

16    Dated: August 31, 2021                           HILLIARD & SHADOWEN LLP

17                                              By:
                                                       /s/ Steve D. Shadowen
18                                                     STEVE D. SHADOWEN (pro hac vice)
                                                       steve@hilliardshadowenlaw.com
19                                                     RICHARD BRUNELL (pro hac vice)
                                                       rbrunell@hilliardshadowenlaw.com
20                                                     NICHOLAS WILLIAM SHADOWEN (pro hac vice)
                                                       nshadowen@hilliardshadowenlaw.com
21                                                     MATTHEW C. WEINER (pro hac vice)
                                                       matt@hilliardshadowenlaw.com
22                                                     TINA JOANN MIRANDA (pro hac vice)
                                                       tmiranda@hilliardshadowenlaw.com
23                                                     1135 W. 6th Street, Suite 125
                                                       Austin, TX 78703
24                                                     Telephone: (855) 344-3298
                                                       Facsimile: (361) 882-3015
25
                                                       DARALYN J. DURIE (SBN 169825)
26                                                     ddurie@durietangri.com
                                                       MARK A. LEMLEY (SBN 155830)
27                                                     mlemley@durietangri.com
                                                       DAVID McGOWAN (SBN 154289)
28                                                     dmcgowan@durietangri.com
                                                          1
                   STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                                DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 3 of 9



 1                                   ADITYA V. KAMDAR (SBN 324567)
                                     akamdar@durietangri.com
 2                                   217 Leidesdorff Street
                                     San Francisco, CA 94111
 3                                   Telephone: (415) 362-6666
                                     Facsimile: (415) 236-6300
 4
                                     DURIE TANGRI LLP
 5                                   ALLYSON R. BENNETT (SBN 302090)
                                     abennett@durietangri.com
 6                                   W. HENRY HUTTINGER (SBN 312843)
                                     hhuttinger@durietangri.com
 7                                   953 East 3rd Street
                                     Los Angeles, California 90013
 8                                   Telephone: (213) 992-4422
                                     Facsimile: (415) 236-6300
 9
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
10                                   STEVE W. BERMAN (pro hac vice)
                                     steve@hbsslaw.com
11                                   1301 Second Avenue, Suite 2000
                                     Seattle, WA 98101
12                                   Telephone: (206) 623-7292
                                     Facsimile: (206) 623-0594
13
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
14                                   THOMAS M. SOBOL (pro hac vice)
                                     tom@hbsslaw.com
15                                   GREGORY T. ARNOLD (pro hac vice)
                                     grega@hbsslaw.com
16                                   ABBYE R. KLAMANN OGNIBENE (SBN 311112)
                                     abbyeo@hbsslaw.com
17                                   55 Cambridge Parkway, Suite 301
                                     Cambridge, MA 02142
18                                   Telephone: (617) 482-3700
                                     Facsimile: (617) 482-3003
19
                                     Interim Co-Lead Counsel for End-Payor Plaintiffs
20
                                     RADICE LAW FIRM, P.C.
21                                   JOHN RADICE (pro hac vice)
                                     jradice@radicelawfirm.com
22                                   DAN RUBENSTEIN (pro hac vice)
                                     drubenstein@radicelawfirm.com
23                                   475 Wall Street
                                     Princeton, NJ 08540
24                                   Telephone: (646) 245-8502
                                     Facsimile: (609) 385-0745
25
                                     MILLER SHAH LLP
26                                   JAYNE A. GOLDSTEIN (pro hac vice)
                                     jagoldstein@millershah.com
27                                   1625 North Commerce Parkway, Suite 320
                                     Fort Lauderdale, FL 33326
28                                   Telephone: (954) 515-0123
                                     Facsimile: (866) 300-7367
                                         2
        STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                     DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 4 of 9



 1
                                     MILLER SHAH LLP
 2                                   NATALIE FINKELMAN BENNETT (pro hac vice)
                                     nfinkelman@millershah.com
 3                                   MICHAEL OLS (pro hac vice)
                                     mpols@millershah.com
 4                                   1845 Walnut Street, Suite 806
                                     Philadelphia, PA 19103
 5                                   Telephone: (610) 891-9880
                                     Facsimile: (866) 300-7367
 6
                                     SPERLING & SLATER, P.C.
 7                                   PAUL E. SLATER (pro hac vice)
                                     pes@sperling-law.com
 8                                   JOHN P. BJORK (pro hac vice)
                                     jbjork@sperling-law.com
 9                                   EAMON P. KELLY (pro hac vice)
                                     ekelly@sperling-law.com
10                                   ALBERTO RODRIGUEZ (pro hac vice)
                                     arodriguez@sperling-law.com
11                                   DAVID P. GERMAINE (pro hac vice)
                                     dgermaine@sperling-law.com
12                                   55 West Monroe, Suite 3200
                                     Chicago, IL 60603
13                                   Telephone: (312) 641-3200
                                     Facsimile: (312) 641-6492
14
                                     LOCKRIDGE GRINDAL NAUEN PLLP
15                                   HEIDI M. SILTON
                                     hmsilton@locklaw.com
16                                   KAREN H. RIEBEL (pro hac vice)
                                     khriebel@locklaw.com
17                                   JESSICA N. SERVAIS (pro hac vice)
                                     jnservais@locklaw.com
18                                   100 Washington Ave. S., Suite 2200
                                     Minneapolis, MN 55401
19                                   Telephone: (612) 339-6900
                                     Facsimile: (612) 339-0981
20
                                     PRITZKER LEVINE LLP
21                                   ELIZABETH C. PRITZKER (SBN 146267)
                                     ecp@pritzkerlevine.com
22                                   JONATHAN K. LEVINE (SBN 220289)
                                     jkl@pritzkerlevine.com
23                                   BETHANY CARACUZZO (SBN 190687)
                                     bc@pritzkerlevine.com
24                                   180 Grand Avenue, Suite 1390
                                     Oakland, CA 94612
25                                   Telephone: (415) 692-0772
                                     Facsimile: (415) 366-6110
26
                                     GUSTAFSON GLUEK PLLC
27                                   DANIEL C. HEDLUND (pro hac vice pending)
                                     dhedlund@gustafsongluek.com
28                                   MICHELLE J. LOOBY (pro hac vice pending)
                                     mlooby@gustafsongluek.com
                                         3
        STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                     DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 5 of 9



 1                                   120 South 6th Street, Suite 2600
                                     Minneapolis, MN 55402
 2                                   Telephone: (612) 333-8844
                                     Facsimile: (612) 339-6622
 3
                                     GLANCY PRONGAY & MURRAY
 4                                   KEVIN F. RUF (SBN 136901)
                                     kruf@glancylaw.com
 5                                   LIONEL Z. GLANCY (SBN 134180)
                                     lglancy@glancylaw.com
 6                                   1925 Century Park East, Suite 2100
                                     Los Angeles, CA 90067
 7                                   Telephone: (310) 201-9150
                                     Facsimile: (310) 201-9160
 8
                                     GLANCY PRONGAY & MURRAY
 9                                   LEE ALBERT (pro hac vice pending)
                                     lalbert@glancylaw.com
10                                   BRIAN P. MURRAY (pro hac vice pending)
                                     bmurray@glancylaw.com
11                                   GREGORY B. LINKH (pro hac vice pending)
                                     glinkh@glancylaw.com
12                                   BRIAN D. BROOKS (pro hac vice)
                                     bbrooks@glancylaw.com
13                                   230 Park Avenue, Suite 530
                                     New York, NY 10169
14                                   Telephone: (212) 682-5340
                                     Facsimile: (212) 884-0988
15
                                     NUSSBAUM LAW GROUP, P.C.
16                                   LINDA P. NUSSBAUM (pro hac vice)
                                     lnussbaum@nussbaumpc.com
17                                   BART D. COHEN (pro hac vice pending)
                                     bcohen@nussbaumpc.com
18                                   1211 Avenue of the Americas, 40th Floor
                                     New York, NY 10036
19                                   Telephone: (917) 438-9189
20                                   SPECTOR ROSEMAN & KODROFF P.C.
                                     EUGENE SPECTOR (pro hac vice pending)
21                                   espector@srkattorneys.com
                                     JEFFREY L. KODROFF (pro hac vice)
22                                   jkodroff@srkattorneys.com
                                     WILLIAM CALDES (pro hac vice pending)
23                                   bcaldes@srkattorneys.com
                                     JEFFREY SPECTOR (pro hac vice pending)
24                                   jspector@srkattorneys.com
                                     Diana J. Zinser (pro hac vice)
25                                   dzinser@srkattorneys.com
                                     2001 Market Street, Suite 3420
26                                   Philadelphia, Pennsylvania 19103
                                     Telephone: (215) 496-0300
27                                   Facsimile: (215) 496-6611
28                                   Counsel for End-Payor Plaintiffs
                                         4
        STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                     DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
           Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 6 of 9



 1   Dated: August 31, 2021                  WHITE & CASE LLP

 2
                                        By: /s/ Heather M. Burke
 3                                          WHITE & CASE LLP
                                            Heather M. Burke (SBN 284100)
 4                                          Jeremy K. Ostrander (SBN 233489)
                                            3000 El Camino Real
 5                                          2 Palo Alto Square, Suite 900
                                            Palo Alto, CA 94306-2109
 6                                          Telephone: (650) 213-0300
                                            Facsimile: (650) 213-8158
 7                                          hburke@whitecase.com
                                            jostrander@whitecase.com
 8
                                             Christopher M. Curran (pro hac vice)
 9                                           Peter J. Carney (pro hac vice)
                                             701 Thirteenth Street, NW
10                                           Washington, District of Columbia 20005-3807
                                             Telephone: (202) 626-3600
11                                           Facsimile: (202) 639-9355
                                             ccurran@whitecase.com
12                                           pcarney@whitecase.com
13                                           Heather K. McDevitt (pro hac vice)
                                             Bryan D. Gant (pro hac vice)
14                                           Kristen O’Shaughnessy (pro hac vice)
                                             Holly Tao (pro hac vice)
15                                           Gabriella E. Bensur (pro hav vice)
                                             1221 Avenue of the Americas
16                                           New York, New York 10020
                                             Telephone: (212) 819-8200
17                                           Facsimile: (212) 354-8113
                                             hmcdevitt@whitecase.com
18                                           bgant@whitecase.com
                                             kristen.oshaughnessy@whitecase.com
19                                           holly.tao@whitecase.com
                                             gabriella.bensur@whitecase.com
20
                                             Attorneys for Defendants
21
                                             Gilead Sciences, Inc., Gilead Holdings, LLC, Gilead
22                                           Sciences, LLC, and Gilead Sciences Ireland UC

23

24

25

26

27

28
                                                 5
                STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                             DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 7 of 9



 1                                                ORDER

 2         Based on the stipulation of the parties, and good cause appearing therefore, IT IS HEREBY

 3   ORDERED that the Stipulation is approved.

 4         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5

 6    DATED:                                       ______________________________________
                                                     THE HONORABLE LAUREL BEELER
 7                                                        United States Magistrate Judge
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       6
                 STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                              DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 8 of 9



 1                                          FILER’S ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures, I, W.

 3   Henry Huttinger, attest that concurrence in the filing of this document has been obtained.

 4    Dated: August 31, 2021                                           /s/ W. Henry Huttinger
                                                                      W. HENRY HUTTINGER
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          7
                  STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                               DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 658 Filed 08/31/21 Page 9 of 9



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on August 31, 2021 the within document was filed with the Clerk of the
 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4                                                                  /s/ W. Henry Huttinger
                                                                   W. HENRY HUTTINGER
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          8
                  STIPULATION AND [PROPOSED] ORDER RESETTING HEARING ON PARTIES’ JOINT
                               DISCOVERY BRIEF / CASE NO. 3:19-CV-02573-EMC
